DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

In claim 7:
The term “an acquisition module” followed by the function language “for collecting”,
The term “a processing module” followed by the function language “for removing”,
The term “a computing module” followed by the function language “for calculating”,

In claim 13:
The term “the multiple modules” followed by the function language “executing”,

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 8-12 and 14-18 are rejected because they depend upon rejected claims 7 and 13.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations:
In claim 7:
The term “an acquisition module” followed by the function language “for collecting”,
The term “a processing module” followed by the function language “for removing”,
The term “a computing module” followed by the function language “for calculating”,

In claim 13:
The term “the multiple modules” followed by the function language “executing”,
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Figure 2 and paragraph [0022] teaches the “multiple modules” and the acquisition module, processing module, and computing module, without mentioning sufficient structure for these compoents. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 7 recites the limitation "The Gramma Value" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claims 8-12 and 14-18 are rejected because they depend upon rejected claims 7 and 13.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art reference of Kim (U.S. Patent No. 11,232,736) teaches a method for compensating mura of display device and mura compensation system. Kim teaches a mura compensation method for a display device in which a data driver and a scan driver disposed at a first side of a pixel unit, includes capturing an image of the pixel unit based on a predetermined first sample gray level; calculating mum luminance of diagonal mura corresponding to the first sample gray level by sharpening the diagonal mura based on light components of the captured image for a first sample area including the diagonal mura; calculating target luminance based on the mura luminance and a luminance distribution of the imaged first sample area; and calculating a first compensation value corresponding to the first sample gray level and a pixel corresponding to the diagonal mura in the first sample area by using the first sample gray level, the mura luminance, and the target luminance.
Kim does not teach removing a foreign object region in the display image and filling the removed region and then calculating a gramma value of the display panel according to the panel parameters and determining a gamma curve of the display panel. Kim further does not mention the step wherein obtaining an ideal quadric surface for the display panel according to the luminance value f each region of the display panel and then calculating a compensation parameter according to the ideal quadric surface, and compensating the display panel according to the compensation parameter as mentioned in claims 1, 7, and 13. Claim 1 mentions a method claim wherein claims 7 and 13 are apparatus claims.
The prior art reference of Heo (U.S. Pub. No. 2021/0264833) teaches a display driving circuit performing mura compensation on the input data based on the final compensation value to generate final data and controlling the display panel based on the final data. Heo also teaches performing 1st mura compensation on input data to generate 1st compensated data and determine period based on output data and thresholds then generate corresponding period based on input data threshold and perform supplementary mura compensation on 1st compensated data and then output result of supplementary mura compensation as final data. 
Heo does not teach removing a foreign object region in the display image and filling the removed region and then calculating a gramma value of the display panel according to the panel parameters and determining a gamma curve of the display panel. Kim further does not mention the step wherein obtaining an ideal quadric surface for the display panel according to the luminance value of each region of the display panel and then calculating a compensation parameter according to the ideal quadric surface, and compensating the display panel according to the compensation parameter as mentioned in claims 1, 7, and 13. Claim 1 mentions a method claim wherein claims 7 and 13 are apparatus claims.
Yan (U.S. Pub. No. 2020/0126484) teaches an OLED illumination compensating method wherein it obtains first brightness values and corresponding actual driving voltage values at a plurality of predetermined gray levels for each of the pixel units and establishing a mapping relationship between brightness values and actual driving voltage values based on the plurality of first brightness values and the plurality of actual driving voltage values then obtaining target brightness values of the plurality of pixel units and obtaining target driving voltage values of the plurality of pixel units by way of calculation based on the mapping relationship and the target brightness values. The process then compensating for brightness of the pixels based on the target driving voltage values and a current actual driving voltage value of each of the pixels. 
Yan does not teach removing a foreign object region in the display image and filling the removed region and then calculating a gramma value of the display panel according to the panel parameters and determining a gamma curve of the display panel. Kim further does not mention the step wherein obtaining an ideal quadric surface for the display panel according to the luminance value f each region of the display panel and then calculating a compensation parameter according to the ideal quadric surface, and compensating the display panel according to the compensation parameter as mentioned in claims 1, 7, and 13. Claim 1 mentions a method claim wherein claims 7 and 13 are apparatus claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (U.S. Pub. No. 2019/0266968) teaches gray scale adjustment method to provide a gray scale adjustment method.
Liu (U.S. Pub. No. 2018/0166030) teaches the mura compensation circuit.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691